ORDER

Upon consideration of the Joint Petition and Consent to Suspension filed by the Attorney Grievance Commission of Maryland and Respondent, John Walsh Cassidy, it is this 4th day of November, 1998,
ORDERED by the Court of Appeals of Maryland that the Respondent, John Walsh Cassidy, be and he is hereby suspended from the practice of law for a period of eighteen (18) months, effective on the 4th day of November, 1998, and it is further,
ORDERED, that the Clerk of this Court shall remove the name of John Walsh Cassidy, from the register of attorneys in this Court, and certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-713.